


Exhibit 10.2

 

[g254362kii001.jpg]

 

April 1, 2008

 

Leslie Goldmann

 

Dear Leslie:

 

This letter will serve as confirmation of the updated terms of your
compensation.

 

Compensation:

 

INCREASE

 

CURRENT

 

NEW

 

BASE SALARY:

 

$

475,000

 

$

550,000

 

 

 

 

 

 

 

IC TARGET %:

 

60

%

60

%

 

 

 

 

 

 

TOTAL COMP:

 

$

760,000

 

$

880,000

 

 

Your new Base Salary will be effective immediately.

 

Since IC can range from %0 to 200%, at your new base salary, you will receive a
minimum total compensation of $550,000 and a maximum of $1,210,000, over the
course of the next 12 months.

 

In addition, you will receive 100,000 option shares of New York & Company common
stock.  70,000 will be issued at a strike price of $4.74 and 30,000 at a strike
price equal to closing price on the date of the next Board of Directors meeting.
 These options are subject to the terms and conditions as set forth in our
Option Plan.

 

You will also be eligible for a one-time bonus of $500,000 two years from the
date of this letter (April 1, 2008). This bonus will be repayable to the
company, if you should choose to leave the business within 1 year of the payment
date.

 

Leslie, I hope that this compensation change demonstrates our commitment to you.
I look forward to working together to build a great future. If you have any
questions please let me know or contact Sandra.

 

Sincerely,

 

 

 

 

 

/s/ Richard P. Crystal

 

Richard P. Crystal

 

Chairman and Chief Executive Officer

 

 

--------------------------------------------------------------------------------
